Citation Nr: 1716250	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher apportionment of the Veteran's disability compensation benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from March 1985 to June 1985 and active duty service from December 1990 to May 1991.  The appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

This issue was previously presented to the Board in May 2011 and again in March 2013.  On each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT


The weight of the evidence shows that the Veteran's payable VA benefits do not permit payment of a greater amount to any apportionee, and any additional apportionment of the benefits would cause undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an increased apportionment of the Veteran's VA compensation benefits in excess of 25 percent have not been met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).  The United States Court of Appeals for Veterans Claims( the Court) has held, however, that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications.  

The Board notes that a claim for an apportionment is a contested claim and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a statement of the case.  38 C.F.R. § 19.101.  Here, a March 2010 was furnished to the appellant in April 2010 and to the Veteran in March 2010.  The appellant requested a Board hearing via video before a Veterans Law Judge but later withdrew her request for a hearing.  The Board additionally notes that the appellant submitted information regarding financial hardship and thus shows actual knowledge of information necessary in determining apportionment.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The RO afforded the appellant and Veteran the opportunity, to include pursuant to the Board remands, to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

A veteran's benefits may be apportioned if the veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452 (a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse, and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances-such as an inability to pay for essentials such as food, clothing, shelter or medical expenses-exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451.

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57.  

In the present case, the appellant has already been awarded an apportionment of the Veteran's compensation benefits.  In a November 2009 administrative decision, the appellant was awarded an apportionment of 25 percent, equal to $733 at the time, of the Veteran's monthly VA compensation award.  This award was made on behalf of herself and the Veteran's two minor children, of whom the appellant retained custody.  At the time of the November 2009 decision and at present, the Veteran has been awarded service connection for multiple disabilities, with a combined rating of 100 percent.  The Veteran seeks discontinuance of this apportionment and the appellant seeks an increase in the same.  This award was made based on financial disclosure statements filed by both parties.  In a statement received by VA in October 2009, the Veteran reported monthly income of $3982.60 from a combination of VA and Social Security disability benefits.  He also reported recurrent monthly expenses of $2230.  Regarding support provided to his children, he reported paying $430 in monthly expenses on their behalf, and also that the appellant was receiving an apportionment of $680 from his Social Security disability benefits.  In a September 2009 statement, the appellant reported no current monthly income and unspecified expenses related to the housing, feeding, and care of herself and the two minor children of the Veteran.  

In the Board's March 2013 remand, the agency of original jurisdiction was requested to afford both the Veteran and the appellant with copies of VA Form 5655, Financial Status Report, to be completed and returned to VA as soon as possible.  These forms were sent to both parties in February 2014; however, to date, neither party has supplied VA with the completed forms or the requested information.  Thus, the Board will consider this appeal based on the evidence of record.  

Considering first an additional general apportionment, the appellant argues that the Veteran was not reasonably discharging his responsibility for his daugthers' support.  The Veteran has reported, however, that he pays $430 in support for this children, and that the appellant has been awarded an apportionment of his Social Security benefits as well as the apportionment of VA benefits already noted; thus, in the absence of documentation to the contrary, the weight of evidence does not show that the Veteran was not reasonably discharging his responsibility for his children's support.  

Regardless, even if the Veteran was not reasonably discharging his responsibility for his children, the weight of the evidence shows that the Veteran's payable VA benefits do not permit further payment of an additional amount to any apportionee, and any further apportionment of the benefits would cause undue hardship to the Veteran.  Neither the Veteran nor the appellant has provided any more recent income information for the Veteran, so there is no evidence that he has current income other than his Social Security disability and VA compensation benefits which would permit an apportionment at a higher percentage without resulting in undue hardship.  For this same reason, however, the Board concludes that the discontinuance requested by the Veteran of the 25 percent apportionment already awarded is not warranted.  According to the Veteran's own October 2009 report of his financial status, his income exceeded his expenses even after this apportionment, and thus this award did not result in hardship in and of itself.  As such, it is left unaltered by the Board.  

Turning to consideration of a special apportionment, there is sufficient evidence to demonstrate that the award of an additional special apportionment would cause undue financial hardship on the part of the Veteran.  As the Board noted above, the Veteran's reported income consists of only VA and Social Security disability benefits, both of which have already been apportioned in favor of the appellant, according to the Veteran's reports.  No evidence has been submitted by the Veteran or the appellant to show that the Veteran has other sources of income.  The Board further notes that the appellant claims that she has suffered financial hardship while she has been supporting her daughters because her expenses exceeded her income, reported as zero.  The Board, however, finds that an apportionment in question would constitute an undue and impermissible hardship upon the Veteran even if the appellant and their daughters have demonstrated financial hardship.  

In short, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the Veteran's payable VA benefits permit payment of any additional amount to any apportionee, and any further apportionment of these benefits would not cause undue hardship to the Veteran.  Therefore, the preponderance of the evidence is against the claim of entitlement to additional apportionment of the Veteran's compensation benefits for the support of his daughters, and it is denied.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an additional apportionment of the Veteran's VA compensation benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


